       Case 3:20-mj-04089-CDB Document 14 Filed 07/23/20 Page 1 of 2




 1
 2
 3
 4
 5                   IN THE UNITED STATES DISTRICT COURT
 6
                            FOR THE DISTRICT OF ARIZONA
 7
      United States of America,                         No. 20-4089MJ-001-PCT-CDB
 8
 9          Plaintiff,
      v.                                                ORDER
10
11    Loren Reed,
12          Defendant.
13
            Defendant Loren Reed, who is in custody pending trial, moved the Court to reopen
14
     the detention hearing in this case and to order the U.S. Marshal Service to transport Reed
15
16   to the Flagstaff Courthouse and to order Pretrial Service to conduct an interview of the
17
     defendant and prepare a revised pretrial services report. (ECF No. 11) The United States
18
     Responded (ECF No. 12) and defendant has now filed a Motion for Pretrial Services
19
20   Interview (ECF No. 13).
21          Defendant, charged with an offense related to his stated goal of destroying a state
22
     court facility, was first before this Court for an initial appearance on June 4, 2020. (ECF
23
24   No. 6). Defendant’s detention hearing was held on June 8, 2020. The defendant declined

25   to participate in an interview with Pretrial Services. The Court considered the Pretrial
26
     Services Report, the affidavit filed in support of the complaint, the nature of the charges
27
     and argument of counsel and detained the defendant as a flight risk and danger. (ECF No.
28
     9).
      Case 3:20-mj-04089-CDB Document 14 Filed 07/23/20 Page 2 of 2




 1          Defendant now requests an interview with Pretrial Services without providing new

 2   information that was not known at the time of the detention hearing. Defendant urges this
 3
     Court to consider Defendant’s current willingness to be interviewed as new information.
 4
 5          The law with respect to reopening detention is 18 U.S.C. § 3142(f)(2), which
 6   provides in pertinent part:
 7                 The [detention] hearing may be reopened, before or after a
           determination by the judicial officer, at any time before trial if the judicial
 8         officer finds that information exists that was not known to the movant at the
 9         time of the hearing and that has a material bearing on the issue whether
           there are conditions of release that will reasonably assure the appearance of
10         such person as required and the safety of any other person and the
           community.
11
12   Defendant has not demonstrated this element.
13          IT IS HEREBY ORDERED that Defendant’s Motion at ECF No. 11 is denied,
14
     and;
15
16          IT IS FURTHER ORDERED that Defendant’s Motion at ECF No. 13 is denied.
17          Dated this 21st day of July, 2020.
18
19
20
21
22
23
24
25
26
27
28



                                                  2
